Citation Nr: 1620717	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, right knee.

2.  Entitlement to service connection for degenerative joint disease, left knee, secondary to a right knee disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for degenerative disc and lumbar spondylosis at L5-S1, secondary to a right knee disability.

6.  Entitlement to service connection for hallux valgus deformity, right first metatarsophalangeal joint, secondary to a right knee disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for meralgia paresthetica, secondary to a low back disability.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as "peptic ulcer."


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  The Veteran additionally served in the United States Army Reserves and had active duty for training (ACDUTRA) in August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a travel board hearing before the undersigned in February 2015.  Initial RO consideration of evidence submitted from the date of this hearing was expressly waived by the Veteran.  38 C.F.R. § 20.1304(c) (2015).  The Board also notes that initial RO consideration of all evidence submitted prior to the hearing but after the October 2013 statement of the case (SOC) is waived by virtue of the date of the Veteran's December 2013 substantive appeal.  38 U.S.C.A.          § 7105(e) (West 2014).

The issue of service connection for irritable bowel syndrome (IBS) was raised during the February 2015 hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of service connection for degenerative joint disease, left and right knees, degenerative disc and lumbar spondylosis at L5-S1, hallux valgus deformity, right ankle disability, and meralgia paresthetica are addressed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids had their clinical onset during an August 1990 period of ACDUTRA.

2.  The Veteran's GERD had its clinical onset during an August 1990 period of ACDUTRA.

3.  During a February 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the issue of entitlement to service connection for obstructive sleep apnea.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A.       §§ 101(24), 106, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for obstructive sleep apnea have been met.          38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for hemorrhoids and GERD, claimed as "peptic ulcer."  For the reasons that follow, the Board finds that service connection for both disabilities is warranted.

The May 2011 VA examination report provides a current diagnosis for hemorrhoids and GERD.  Thus, the first element of service connection is met with respect to both claims.

Service treatment records (STRs) from August 1990, a period during which the Veteran was enlisted in the United States Army Reserves, reveal that the Veteran was hospitalized for a rash and gastrointestinal symptoms after he ate a shrimp.  The gastroenterology consultation report revealed acute peptic dyspepsia, acute gastroenteritis, and acute generalized urticaria secondary to shrimp.  An esophagogastroduodenoscopy revealed esophagitis and gastritis.  The hospitalization report also indicated that the Veteran had occasional blood with bowel movements.  An August 1990 DA Form 2173, Statement of Medical Examination and Duty Status, shows that this incident occurred while the Veteran was on ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1131.  Accordingly, the second element of service connection is met with respect to both claims.

Lastly, the May 2011 VA examiner found that, based on the findings of the August 1990 hospitalization report as well as the in-person evaluation, it was at least as likely as not that the Veteran's hemorrhoids and GERD were related to the military.  The record does not contain a competent etiological opinion that weighs against the claims.  Accordingly, the third element of service connection is met.

All three elements of service connection have been met.  Service connection for hemorrhoids and GERD is warranted.

II.  Withdrawal of Claim for Obstructive Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his February 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claim for entitlement to service connection for obstructive sleep apnea.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

Service connection for hemorrhoids is granted.

Service connection for GERD is granted.

The claim of entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

The Board finds that further development of the record is needed before a decision can be made as to the remaining claims on appeal.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Right Knee

The Veteran seeks service connection for a right knee disability.  The May 2011 VA examination report shows a diagnosis of degenerative joint disease.  The examiner opined that this disability was not related to military service and noted that there was no evidence in the Veteran's STRs of chronic knee problems.  At the February 2015 hearing, the Veteran disputed this factual finding and alleged that his knee problem was treated with pain medication and that he also underwent x-ray testing.  The Board also notes that May 2011 examiner did not provide a basis for the diagnosis of degenerative joint disease and that it is not supported by any imaging studies of record.  Given these discrepancies, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his right knee problems.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Disabilities Secondary to the Right Knee

At the February 2015 hearing, the Veteran's representative explained that service connection for the following claims was based on a secondary theory of entitlement as due to a right knee disability: degenerative joint disease of the left knee; degenerative disc and lumbar spondylosis at L5-S1; and hallux valgus deformity, right first metatarsophalangeal joint.  Additionally, the claim for service connection for meralgia paresthetica was also based on a secondary theory of entitlement as due to a low back disability.  The Veteran's representative further clarified that there was no argument that any of these disabilities were directly related to service.  

As service connection for these four claims is predicated on a finding that service connection for a right knee disability is warranted, they are considered inextricably intertwined with that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of these claims is deferred until the claim for service connection for a right knee disability is resolved.

Right Ankle

The Veteran seeks service connection for a right ankle disability.  The May 2011 VA examination did not reveal a current disability of the right ankle, though it did note an in-service diagnosis of an ankle sprain that appeared to resolve.  At the February 2015 hearing, the Veteran testified that he continues to have right ankle problems in the form of recurring sprains.  Therefore, the Board finds that remand is required in order to clarify any possible right ankle diagnosis and etiology.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's right knee condition.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's right knee condition.  An imaging study should be performed if necessary to substantiate a diagnosis.

The examiner is then asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was incurred in or is otherwise related to his active military service.

A complete rationale must be provided.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.  The rationale should also discuss the Veteran's competent report of in-service treatment for knee problems with "pain pills."

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's right ankle problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's right ankle problems.  The examiner should be aware that the Veteran has alleged that his in-service right ankle problems continued after discharge and manifest in recurring right ankle sprains that occur easily.  

In identifying all current diagnoses, the examiner must consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim for service connection.  Even if the Veteran does not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current diagnosis."

If a disability is diagnosed, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active service.

A complete rationale must be provided.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


